Title: To James Madison from Josef Yznardy, 8 September 1801 (Abstract)
From: Yznardy, Josef
To: Madison, James


8 September 1801, Georgetown. Has received JM’s circular of 1 Aug. Raises issues that he wishes JM to clarify before he returns to Cádiz so he will know how to act in the future. Asks which papers Americans who have bought ships from foreigners must have for trading from port to port within Europe, which papers he must give to purchasers of American ships, and how to deal with ships whose registers have been lost. Agrees that new regulations will lessen instances of American ships’ being quarantined in Spanish ports. Points out that because of the distances involved and the ignorance of Spanish officials of local American conditions, the latter act only when they learn that healthy conditions have been restored. There have been times when the news of the cessation of disease arrives on the same ship that bears the news of its presence. Fear of disease will lead people to cut communications with others regardless of laws, friendship, or treaties. By the time news of fever in North America reaches Spain, America is usually free of it, since yellow fever generally begins in July and ends in October. Has endeavored to prove that fevers in America result from heat, humidity, and the condition of the food and that they are cured by pure air. Has been questioned on this matter because of the fever’s having been brought to Cádiz by an American ship from Charleston, and he wishes to promote trade between the two countries. Describes different Spanish methods of regulating health inspections in ports and in other towns. Suggests making an agreement with Spanish minister to the U.S. that only ships leaving America between 1 July and 31 Oct. be placed in quarantine. Notes also that all European ports quarantine ships trading with the Levant and the Barbary powers where plagues are permanent.
Cannot give a complete list of arrivals and departures as requested unless the U.S. government requires captains to deposit their papers at the consulate as other countries do. Has obtained permission from Spanish government to publish consular instructions and port regulations. Wishes JM to review them. Will have his accounts finished and sent to the State Department when he returns to the consulate at the beginning of next year; will send future accounts to the U.S. minister at Madrid except those for the aid of sailors. Notes that many seamen apply for assistance, but he will try not to aid those who are not truly needy and not citizens. Captains frequently hire sailors in America at high wages and abandon them abroad without the knowledge or consent of the consuls in order to hire those who will work for lower wages. All he can do in such cases is to send the seamen to other ports and let them work for others. Has suffered persecution from captains for his opposition to this practice. Has taken particular care during his administration of the consulate to examine sea letters and registers to detect forgeries. Cites cases of seizures in Spanish courts where he has often been unable to verify ship’s papers because every American customs inspector has his own forms. Was asked by a judge to verify a Charleston register and could not do so as there was no American in port who could swear to the authenticity of the document. Notified the secretary of state of this incident but never received a reply. Ships have also been condemned because captains have had several different sea letters on board. Stresses importance of authenticity of sea letters and registers and notes that Spanish papers are arranged in ways that make them almost impossible to falsify. Suggests that American documents be standardized and limited in their duration in order to prevent abuses. Has striven to establish distinction of the Cádiz consulate but fears that without proper authority his regulations will be ignored by any wayward individual; he receives little support from the local government. Hopes JM will order what is suitable.
 

   RC (DNA: RG 59, CD, Cádiz, vol. 1). 12 pp.; in Spanish.

